Name: First Commission Directive 86/545/EEC of 29 October 1986 amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: natural and applied sciences;  environmental policy;  tariff policy;  agricultural policy;  agricultural activity
 Date Published: 1986-11-18

 Avis juridique important|31986L0545First Commission Directive 86/545/EEC of 29 October 1986 amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 323 , 18/11/1986 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 22 P. 0046 Swedish special edition: Chapter 3 Volume 22 P. 0046 *****FIRST COMMISSION DIRECTIVE amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States or organisms harmful to plants or plant products (86/545/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 13, paragraph two, indents three and four thereof, Whereas Directive 77/93/EEC lays down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; Whereas the relevant harmful organisms are listed either in Annex I or in Annex II to the aforementioned Directive; Whereas developments in scientific and technical knowledge have shown that the risks presented by Anarsia lineatella and Laspeyresia molesta, two organisms listed in the aforementioned Annexes, are lower than initially assessed; Whereas in this respect protection should be restricted only to certain fruit plants other than fruit, and only for certain Member States where substantial production of plants at risk takes place; Whereas Annexes I and II to Directive 77/93/EEC should therefore be amended accordingly; Whereas these amendments are made in agreement with the Member States concerned; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/93/EEC is hereby amended as follows: 1. In Annex I Part A (a) item 7 is deleted 2. Annex II is amended as follows: (a) In Part A (a) item 1 is deleted. (b) In Part B (a) the following are inserted 1.2.3 // // // // '01a Anarsia lineatella // Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than fruit or seeds // Belgium, Denmark, Luxembourg, Netherlands, United Kingdom' // // // // // // // '10aa Laspeyresia molesta (Busck) // Cydonia Mill., Malus Mill., Prunus L. and Pyrus L., other than fruit or seeds // Belgium, Denmark, Luxembourg, Netherlands, United Kingdom' // // // Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 January 1987 at the latest. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8.